Citation Nr: 1009338	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from August 1965 to April 1968.  He 
served in Vietnam from July 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefits sought on 
appeal. (The Veteran's claims file was transferred to a 
special processing unit at the RO in Cleveland, Ohio, in 
order to expedite the adjudication of the claim, and the 
Veteran's claims file was subsequently returned to the RO in 
Portland, Oregon.)  The Veteran appealed that decision and 
the case was referred to the Board for appellate review.

In January 2008 the Board reopened the claim of service 
connection for PTSD.  The issues of entitlement to service 
connection for a skin disorder and PTSD, as well as whether 
new and material evidence had been submitted to reopen a 
claim for service connection for right ear hearing loss, were 
remanded to the RO for further development.  The development 
has been accomplished to the extent possible and the case is 
now before the Board for final appellate review.   See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A chronic skin disorder was not shown during service or 
for years thereafter, and such a disorder is not shown to be 
related to service.  
 



2.  The Veteran is shown as likely as not to have PTSD due to 
events experienced in service.

3.  An August 1968 rating decision, in part, denied 
entitlement to service connection for a right ear hearing 
loss disorder.  In absence of a timely appeal, that decision 
is final.

4.  The evidence associated with the claims file subsequent 
to the August 1968 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a right ear 
hearing loss.  



CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated in-
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for PTSD are 
reasonably met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 

3.  The August 1968 rating decision, which denied entitlement 
to service connection for right ear hearing loss is final; 
the evidence received since the August 1968 rating decision 
is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 
20.302 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in March 2006 and 
February 2008 correspondence of the information and evidence 
needed to substantiate and complete the claims, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
The appellant was adequately informed of the specific basis 
for the prior denial of his claim of entitlement to service 
connection for a right ear hearing loss and of the type of 
evidence necessary to reopen the claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).   

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the March 2006 and February 2008 letters included the 
information on how VA determines the disability rating and 
effective date of a claim.  Although this notice did not 
precede the initial adjudication of the Veteran's claims, the 
claims were readjudicated in a December 2009 supplemental 
statement of the case (S/SOC), thereby curing any timeliness 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The claimant was provided the opportunity to present 
pertinent evidence and testimony in light of the notice 
provided.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  Hence, the case is ready for 
adjudication.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims.  The Board has reviewed all the evidence in the 
Veteran's claims file, which includes his written 
contentions, service, private, and VA medical records.  

The Veteran has been afforded VA examinations in conjunction 
with his claims for service connection for a skin disorder 
and PTSD.  The VA examination reports of record contain 
sufficiently specific clinical findings and informed 
discussion of the pertinent history and features of the 
disabilities on appeal to provide probative medical evidence 
for adjudicative purposes.  As to the issue based on receipt 
of new and material evidence, the VCAA left intact the 
requirement that a Veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA 
are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) 
(West 2002); see also Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, since new and material has not been 
received, an examination is not warranted.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

I.  Service connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law, lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

a.  Skin disorder

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is a preponderance of the 
evidence against entitlement to service connection for a skin 
disorder, to include as due to exposure to Agent Orange.

In this regard, the service treatment records reveal 
treatment for heat sores on the Veteran's chest in November 
1966.  In May 1967 he was treated for milia on his back; 
diffuse erythematous rash of the groin; and, mild tinea 
cruris.  In a followup visit in June 1967 there was no sign 
of any skin rash.  The March 1968 discharge examination was 
negative for any skin disorders.

In January 2003 the Veteran underwent an Agent Orange 
examination.  He reported that he was not certain about 
handling or spraying Agent Orange.  He reported some skin 
problems on and off.  The description suggested chronic 
urticaria.  The Veteran denied any rashes, lesions, or 
itching.  The examination revealed keratotic fibromas of the 
left knee and right leg.  No other skin disorders or any 
diagnosis compatible with Agent Orange exposure were noted.

In August 2003 the Veteran was treated for folliculitis.  On 
a follow-up visit this was determined to be herpes zoster.  

At a November 2005 VA skin examination the Veteran reported 
significant skin disease in service which had continued to 
the present time.  He had been treated in service and at the 
present time with phisohex soap.  A review of the records 
failed to reveal any major outbreaks.  In August 2003 he 
reported with painful red bumps thought to be folliculitis 
but later determined to be a herpes zoster outbreak.  This 
was treated and resolved.  Current examination revealed a 
single inflamed hair follicle on the right buttock.  The 
examiner noted that the only suggestion that this may have 
occurred in service was a single entry in June 1967 noting 
phisohex soap was dispensed.  He added that unless the 
condition became worse it was currently moot.  

At an October 2009 VA skin examination, the examiner reviewed 
the Veteran's claims file, medical records, and previous VA 
examinations.  It was noted that no evidence was found to 
alter the previous November 2005 examination results.  The 
examiner noted that a single inflamed hair follicle on the 
right buttock was noted in that examination. There was no 
other substantive skin problems noted during the six years 
that he had been enrolled for treatment at the VAMC 
outpatient clinic.  The examiner noted that it appeared that 
the Veteran had had no significant skin infections over the 
past 10 years except for the single outbreak of herpes zoster 
in August 2003.  The time gap between separation from service 
in 1968 (at which time no skin disease was documented) and 
2003 when VA began to provide care was generally too long for 
underlying skin disease to remain latent and later 
subsequently re-emerge.  The infections the Veteran 
experienced on active duty were fairly typical of skin 
infections of soldiers working in situations with poor 
hygiene, high humidity, and heat, and probably not adequate 
change of clothing.

The examiner stated that in this case it was clear that the 
skin infections had completely resolved at the time of 
discharge.  Subsequent skin infections are simply newly 
acquired disorders that occur in the course of one's life.  
Herpes zoster, however, was considered to be a re-emergence 
of latent varicella virus in the peripheral nerve tissues, 
stemming back to childhood chicken pox.  The examiner opined 
that it was less likely than not that any skin lesions that 
the Veteran had experienced since he left Vietnam are related 
to the minor skin diseases that he had while he was on active 
duty.

The Board recognizes that the service medical records reveal 
only acute and transitory skin complaints which were treated 
in service and resolved.  The May 1968 separation examination 
is entirely silent for any treatment or diagnosis of a 
chronic skin disorder.  This evidence is very persuasive in 
showing that a chronic skin disorder did not have an onset 
during service.   Additionally, there is no medical evidence 
of any skin disorder for many years after the Veteran's 
separation from service.  The VA treatment reports are 
negative for any relevant complaints or findings until August 
2003, 35 years after service.  In view of the lengthy period 
without treatment, this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2008); see also Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court stated that in Savage it had clearly held that 38 
C.F.R. § 3.303 does not relieve the claimant of his burden of 
providing a medical nexus.  While the Veteran alleges that he 
incurred a chronic skin disorder which began during service 
and continued from that time, the medical evidence, both 
service and after service, fails to support the claim.   

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional. Id.   Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Court 
has specifically determined that a lay person was competent 
to testify to pain and visible flatness of the feet.  Falzone 
v. Brown, 
8 Vet. App. 398, 405, (1995).  In this case, while the 
Veteran may certainly provide his observations regarding skin 
problems for consideration of his claim, he does not have the 
ability to state a diagnosis or its causation, especially, 
where, as here, he has various skin disabilities.  

The Board has not overlooked the appellant's lay statements.   
However, the Board does not find them credible.  Initially, 
the lack of any evidence in the service separation report 
belies the onset during service of a chronic skin disorder.  
If there had been such problems during service, it is 
entirely unclear why there would have been no relevant 
complaints or findings on service separation, for example.  
Additionally, there are direct contradictions between the 
Veteran's current lay statements and the post service 
treatment reports.  While records contemporaneous with the 
claim for benefits show the Veteran's report of problems 
since service, earlier records spanning about 35 years reveal 
no complaints or findings.  Again, this belies any link or 
continuity to service.  Thus, the Veteran's allegations of 
continuity of symptomatology of chronic skin disease 
following his discharge from service are not credible.  
Additionally, the VA medical examiner concluded that there 
was no link between the Veteran's current symptomatology and 
service.  This is highly probative evidence given that the 
examiner has specific expertise in discerning the varying 
diagnoses and etiologies of record.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (only independent medical 
evidence may be considered to support Board findings).  
Without evidence of a continuity of symptomatology since 
service separation, and without evidence linking such 
disorder to service, there is no basis upon which to grant 
service connection.  Hence, the claim is denied on this 
basis.

The Veteran has also linked his skin disorder to the 
residuals of Agent Orange exposure.  A Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 
3.307(6)(iii) (2009).  The Veteran had service in Vietnam and 
he is presumed to have been exposed to Agent Orange.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include chloracne 
or other acneform disease consistent with chloracne. See 38 
U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2009).

The United States Court of Appeals for the Federal Circuit 
held that when a Veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 
(Fed.Cir. 1994). As such, the Board must not only determine 
whether the Veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam, [see 38 C.F.R. § 
3.309(e)], but also must determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

The Veteran was provided a VA examination in order to 
specifically identify the nature of his current skin 
problems.  However, this report and other medical evidence do 
not disclose the presence of any presumptive Agent Orange 
skin disorder, to include chloracne or other acneform disease 
consistent with chloracne. See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).   Additionally, the medical opinion does not link 
the Veteran's skin disability to service.  As such, this also 
does not provide a basis on which to grant service 
connection.   

There is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

b.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(b); a link, established by medical 
evidence, between current symptoms and inservice stressors; 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.303(f).

The available personnel records show the Veteran was in 
Vietnam from July 1966 to July 1967.  During that time frame 
he was primarily a clerk typist with HHD, 159th 
Transportation Battalion.  

The Veteran has been diagnosed and treated for PTSD by the 
Eugene Oregon Vet Center for several years.

Of record is a September 2004 communication from the USASCRUR 
noting that the Veteran's unit history records for the 159th 
Transportation Battalion for the period from August 1953 to 
June 1971 do not mention any attacks at Qui Nhon where this 
unit was located during 1966 and 1967.  However, the daily 
journal submitted by the higher headquarters, 1st Logistical 
Command (1st Log Cmd) for February 15, 1967 noted one mortar 
round landed in Qui Nhon on February 15, 1967 destroying a 
tent and slightly wounding 4 personnel.  The operations 
report-lessons learned submitted by 1st Log Cmd for the 
period ending July 31, 1967 noted an enemy attack on a 
storage facility in Qui Nhon on May 9, 1967 resulting in 
considerable damage.  One soldier and 2 Vietnamese civilians 
were killed, and 7 soldiers were wounded.  

The Veteran in November 2007, submitted a copy of a letter to 
his mother dated May 14, 1967 describing some traumatic 
events which occurred a short distance from him. He noted 
that, "some Viet Cong terrorists blew up the Esso fuel 
supply about a quarter mile from the beach where I work.  
Quite extensive amount of damage was done and one American 
was killed along with 4 Vietnamese popular forces."  "Two 
hours earlier to this as a diversionary act a fuel tanker was 
blew up about 200 yards from our compound.  No casualties in 
this explosion though."

In a February 2003 comprehensive evaluation by a VA 
psychologist, the Veteran reported being in a transportation 
unit in Vietnam and being assigned work on a barge in the 
middle of a bay.  He was constantly being shelled with mortar 
rounds.  He remembered bringing dead American and Vietnamese 
aboard in body bags.  The diagnosis was PTSD, chronic and 
severe.

In a July 2003 VA examination, a psychiatrist reviewed the 
Veteran's file in detail including his military records, 
previous assessments, treatment data, and VA examinations.  
The diagnosis at that time was an immaturity reaction 
characterized by impulsive behavior and maladaptive responses 
currently aggravated by circumstances in marriage and family 
setting.    

Subsequently in an August 2003 psychometric battery of 
testing, the results suggested diagnoses of PTSD; a 
generalized anxiety disorder; and, a passive aggressive 
personality disorder.  The testing scores indicated high 
elevations on measures concerned with PTSD.

The file also contains buddy statements from JD dated August 
2004 noting that he had served in the same unit as the 
Veteran in Vietnam.  He attested to sniper fire several times 
from across the channel while performing duties at cargo 
beach; and, an April 2006 letter from GKS, a friend of the 
Veteran's, who was a mike boat coxswain in Vietnam.  He had 
worked with the barge anchored in the harbor on which the 
Veteran served, and recalled sniper fire several times.    

Subsequently in May 2009 VA received copies of the personnel 
records of the Veteran and JD.  These indicated that they 
both served in the 159th Transportation Battalion at Qui Nhon

In an October 2009 VA examination, a psychiatrist reviewed 
the Veteran's claims file, medical records, the above 
responses from USACRUR, copies of letters from service 
buddies, the letter dated in 1967 from the Veteran to his 
mother, and previous VA examinations, and psychometric 
testing results.  The examiner noted the Veteran was tested 
and diagnosed with PTSD.  It was noted that he tested well 
within the valid range for PTSD, and it revealed that he was 
responding in what he felt was a truthful manner during his 
examination.  The VA psychiatrist opined that:

Based on the evidence that I have 
reviewed in the patient's claims file, in 
his service medical records, as well as 
the psychological testing, previous 
examinations for post traumatic stress 
disorder and the particular documents in 
reference in the instructions, I have 
concluded that the patient did experience 
what he believed was life threatening 
events, that his reaction at that time 
was of fear and helplessness.  The random 
intermittent reinforcement nature of the 
sniper fire and the perceived sniper fire 
is sufficient to cause post traumatic 
stress disorder and has done so in this 
Veteran's case.

The Board has considered the evidence and finds that the 
overall clinical and historical evidence supports the 
Veteran's claim for service connection for PTSD.  The 
diagnosis of PTSD is linked to the Veteran's account of his 
related stressors during his service in Vietnam.  There is 
also the above VA psychiatric opinion accompanied by a 
detailed rationale, that the Veteran's PTSD was related to 
his military service.  

In this regard, corroboration of every detail, including the 
Veteran's personal participation is not required; rather the 
Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

As a whole, the Board finds that the Veteran's statements 
regarding his exposure to combat-related stressors in service 
are credible, as they are broadly corroborated by the other 
objective historical evidence that tends to verify that they 
occurred.  

Therefore, in view of the foregoing discussion, and resolving 
any doubt in favor of the Veteran, the Board finds that the 
weight of the evidence is in support of the Veteran's claim 
of entitlement to service connection for PTSD, and his appeal 
with respect to this issue is allowed.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that the record also shows psychiatric 
diagnoses for the Veteran other than PTSD.  Under Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the scope of the Veteran's 
claim of service connection for PTSD would encompass the 
other psychiatric diagnoses.  However, the instant case may 
be distinguished from Clemons in that here a final rating 
decision in August 1968 denied service connection for nervous 
disorder.  If the Veteran wishes to reopen a claim for 
service connection for psychiatric disability other than 
PTSD, he should contact the RO.  

II.  New and material to reopen

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 
 
The Court has held that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
August 1968 rating decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the August 1968 rating 
decision consisted of the August 1965 enlistment examination 
noting a slight hearing loss in the right ear.
Service records reveal that shortly after entering service he 
reported a history of right ear hearing impairment.  Audio 
studies in January 1966 revealed complete deafness in the 
right ear and almost complete deafness in the left ear.  
Despite this the Veteran was able to hear the soft spoken 
voice and malingering was suspected.  The Veteran reported 
that he had lied about his hearing at the time of induction.  
A February 1966 ear, nose and throat (ENT) examination 
concluded the Veteran had right ear hearing loss probably 
congenital or early acquired following mumps.  He was 
assigned an H-3 profile.  

A November 1967 examination revealed severe deafness in the 
right ear; and, the left ear was normal.  

In making the August 1968 rating decision, the RO noted 
significant evidence of a preexisting right ear hearing loss 
which had clearly existed prior to enlistment and had not 
been aggravated during service.  At the time of his 
enlistment, the examiner made a physical statement of 
"slight hearing loss, right" and the Veteran noted that he 
had ear trouble before service.  This statement made at the 
time of enlistment established a preservice hearing problem.  
In addition the January 1966 audio studies were not 
dependable as the Veteran apparently could manipulate them.  
There was no showing of any service disease or trauma which 
would have affected his hearing and it was held that the 
condition preexisted service and was not aggravated therein.  

The evidence received since the August 1968 rating action 
includes numerous written statements from the Veteran's 
family and friends attesting that his preexisting right ear 
hearing loss worsened or was incurred during service.  There 
is also an April 2008 letter from his wife stating she had 
known him since 1960 and that before service the veteran 
exhibited no signs of hearing loss whatsoever.  However, upon 
his return from service, she observed that he had "suffered 
a significant loss of hearing."  

While the appellant, and his family and friends, have offered 
their belief that his preexisting right ear hearing loss 
disorder may have been incurred or aggravated during service, 
to the extent that he is attempting to present evidence 
regarding the etiology of a current disorder, such evidence 
is not new and material.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  The 
appellant's contentions in this regard were previously of 
record, and his current contentions, even as now relayed by 
family members, being essentially the same, are not new and 
material.

An April 2008 VA otolaryngology clinic record reveals that 
the Veteran was referred from the emergency room after 
complaining of a decline in left ear hearing.  The Veteran 
then reported no prior history of any ear infections or 
surgery.  He also reported a complete right ear hearing loss 
due to military noise exposure.  Examination revealed a 
normal tympanic membrane and external auditory canal on 
right.  The left ear revealed a thin layer of hard cerumen 
over the tympanic membrane which was debrided.  The examiner 
included no nexus statement or further elaboration of the 
Veteran's report.  Consequently, this treatment record merely 
again reflects the Veteran's claim regarding his hearing 
loss, and, as such, is duplicative of information previously 
considered at the time of the prior final decision.   

The additional evidence received since August 1968 does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a right ear hearing loss.  For this reason, the Board 
finds that while the evidence received since the August 1968 
rating decision may be new, it is not material.

Hence, there is no new and material evidence within the 
context of 38 C.F.R. § 3.156.  The claim to reopen is denied.  

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is not 
applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a skin disorder, to include as due to 
Agent Orange exposure, is denied.

Service connection for PTSD is granted.

New and material evidence has not been presented to reopen a 
claim for service connection for right ear hearing loss.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


